Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 181-188 and 204 is the inclusion of a photosensitive drum having (i) a first end and (ii) a second end opposite to the first end; a developing roller supported by the frame, the developing roller being rotatable about an axis thereof, a coupling operatively connected to the photosensitive drum.  The coupling is rotatable about an axis thereof, the coupling being positioned 
(i) at the first end of the photosensitive drum, 
(ii) coaxial with the photosensitive drum, and 
(iii) at the side of the process cartridge.
The coupling includes a projection; and a helical gear positioned at the side of the process cartridge, the helical gear being rotatable about an axis thereof, the helical gear having a plurality of teeth, with at least some of the teeth being exposed teeth that are uncovered by the frame and exposed to outside of the process cartridge, and with a tip of at least one of the exposed teeth facing the axis of the photosensitive drum, wherein, as measured in an axial direction of the photosensitive drum, 
(i) at least a part of the exposed teeth of the helical gear is positioned farther from the second end of the photosensitive drum than a tip of the projection of the coupling is positioned from the second end of the photosensitive drum, and 

The primary reason for allowance of claims 189-196 and 203 is the inclusion of 
a photosensitive drum supported by the frame, the photosensitive drum being rotatable about an axis thereof, and the photosensitive drum having 
(i) a first end and 
(ii) a second end opposite to the first end.  A developing roller is supported by the frame, the developing roller being rotatable about an axis thereof.  A charging roller charges the photosensitive drum; and a coupling operatively connected to the photosensitive drum.  
The coupling is rotatable about an axis thereof, the coupling being positioned 
(i) at the first end of the photosensitive drum, 
(ii) coaxial with the photosensitive drum, and 
(iii) at the side of the process cartridge.  
The coupling includes a projection; and a helical gear positioned at the side of the process cartridge, the helical gear being rotatable about an axis thereof, the helical gear having a plurality of teeth, with at least some of the teeth being exposed teeth that are uncovered by the frame and exposed to outside of the process cartridge, and with a tip of at least one of the exposed teeth 
(i) the second section is positioned farther from the second end of the photosensitive drum than the first section is positioned from the second end of the photosensitive drum, with the third section being positioned between the first section and the second section in the axial direction of the photosensitive drum, and the third section facing the axis of the photosensitive drum, 
(ii) at least a part of the exposed teeth of the helical gear is positioned farther from the second end of the photosensitive drum than a tip of the projection of the coupling is positioned from the second end of the photosensitive drum, and (ii) at least a part of the slit is positioned farther from the second end of the photosensitive drum than a tip of the projection of the coupling is positioned from the second end of the photosensitive drum, wherein, as measured along a line perpendicular to the axis of the photosensitive drum, a shortest distance D2 from the axis of the photosensitive drum to a portion of the third section (i) is greater than a shortest distance D1 from the axis of the photosensitive drum to a tip of one of the plurality of teeth, and (ii) is less than a distance D3 from the axis of the photosensitive drum to the axis of the helical gear, and wherein, as viewed along the axis of the photosensitive drum, the third section of the frame and the charging roller are positioned on the same side of a line that passes 
The primary reason for allowance of claims 197-203 and 206 is the inclusion of the photosensitive drum being rotatable about an axis thereof, the photosensitive drum having 
(i) a first end and 
(ii) a second end opposite to the first end.  The developing roller is supported by a frame, the developing roller being rotatable about an axis thereof, a charging roller configured to charge the photosensitive drum; a coupling operatively connected to the photosensitive drum, the coupling being rotatable about an axis thereof, the coupling being positioned 
(i) at the first end of the photosensitive drum, 
(ii) coaxial with the photosensitive drum, and 
(iii) at the side of the process cartridge, and the coupling including a projection; and a helical gear positioned at the side of the process cartridge, the helical gear being rotatable about an axis thereof, the helical gear having a plurality of teeth, with at least some of the teeth being exposed teeth that are uncovered by the frame and exposed to outside of the process cartridge, and with a tip of at least one of the exposed teeth facing the axis of the photosensitive drum, wherein, as measured in an axial direction of the photosensitive drum, at least a part of the exposed teeth of the helical gear is positioned farther from the second end of the photosensitive drum than a tip of the projection of the coupling is positioned from the second end of the photosensitive drum, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. discloses cartridge drive shaft gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl